[Cite as State v. Williams, 129 Ohio St. 3d 19, 2011-Ohio-232.]




           THE STATE OF OHIO, APPELLEE, v. WILLIAMS, APPELLANT.
          [Cite as State v. Williams, 129 Ohio St. 3d 19, 2011-Ohio-232.]
Criminal law — Untimely application to reopen direct appeal — No good cause
        found — Judgment affirmed.
  (No. 2010-0849 — Submitted January 19, 2011 — Decided January 26, 2011.)
     APPEAL from the Court of Appeals for Trumbull County, No. 89-T-4210.
                                      ____________
        Per Curiam.
        {¶ 1} Appellant, Andre Williams, challenges the denial of his application
to reopen his direct appeal pursuant to App.R. 26(B).
        {¶ 2} In August 1988, George and Katherine Melnick were attacked in
their home in Warren, Ohio. Appellant was convicted of, and sentenced to death
for, the aggravated murder of George Melnick. The court of appeals affirmed his
convictions and death sentence but reversed that portion of the conviction that
was based on the underlying felony of attempted rape. State v. Williams (Mar. 24,
1995), Trumbull App. No. 89-T-4210, 1995 WL 237092, *50. We reversed the
judgment of the court of appeals in part but affirmed the appellant’s convictions
and sentence. State v. Williams (1996), 74 Ohio St. 3d 569, 660 N.E.2d 724,
certiorari denied, Williams v. Ohio (1996), 519 U.S. 835, 117 S. Ct. 109, 136
L. Ed. 2d 62. On his appeal to the court of appeals and subsequently to this court,
appellant was represented by Thomas E. Zena and Gary L. Van Brocklin.
        {¶ 3} In September 1996, appellant filed his first petition for
postconviction relief. The trial court denied his petition, and the court of appeals
affirmed. State v. Williams (Oct. 16, 1998), Trumbull App. No. 97-T-0153. We
declined to accept jurisdiction of his appeal. State v. Williams (1999), 85 Ohio
                              SUPREME COURT OF OHIO




St.3d 1406, 706 N.E.2d 788. Appellant was represented by John B. Juhasz during
those appeals.
        {¶ 4} In June 2003, appellant filed a successive petition for
postconviction relief and asserted that his death sentence was void or voidable
because he is mentally retarded pursuant to Atkins v. Virginia (2002), 536 U.S.
304, 122 S. Ct. 2242, 153 L. Ed. 2d 335, and State v. Lott, 97 Ohio St. 3d 303, 2002-
Ohio-6625, 779 N.E.2d 1011. On September 11, 2007, the trial court granted the
state’s motion for summary judgment, and the court of appeals affirmed. State v.
Williams, 2008-Ohio-3257, ¶ 17, 44. On December 31, 2008, this court declined
to accept jurisdiction of his appeal. State v. Williams, Trumbull App. No. 2007-T-
0105, 120 Ohio St. 3d 1453, 2008-Ohio-6813, 898 N.E.2d 968. Appellant was
also represented by Juhasz during that appeal.
        {¶ 5} Following our decision, appellant – now represented by the office
of the Federal Public Defender – filed an application with the court of appeals to
reopen his initial appeal pursuant to App.R. 26(B). App.R. 26(B)(5) requires that
the applicant show a “genuine issue as to whether the applicant was deprived of
the effective assistance of counsel on appeal.” Appellant claimed that he had
been denied effective assistance by reason of his appellate counsel’s failure to
raise certain issues.   The court of appeals denied appellant’s application for
reopening as untimely. State v. Williams (Mar. 29, 2010), Trumbull App. No. 89-
T-4210. He now appeals from that denial.
        {¶ 6} We affirm the judgment of the court of appeals. Appellant did not
comply with App.R. 26(B)(1), which requires that an application for reopening be
filed “within ninety days from journalization of the appellate judgment unless the
applicant shows good cause for filing at a later time.” Appellant waited more
than ten years to file his application.
        {¶ 7} Appellant argues that he had good cause for missing the 90-day
deadline set by the rule, because he is mentally retarded and was unable to




                                          2
                                January Term, 2011




prepare and present the application for reopening pro se. However, we reject this
argument in light of the judicial determination that the appellant is not mentally
retarded. Williams, 2008-Ohio-3257, ¶ 38, 44.
       {¶ 8} Appellant also argues that he had good cause because he had no
counsel to call on to file his application for reopening. He asserts that his existing
counsel’s discovery of errors was the first opportunity he had to raise the
appellate issues that his counsel failed to raise on direct appeal.        However,
appellant’s postconviction counsel could have also raised those errors. Moreover,
there is no right to counsel on an application to reopen. Morgan v. Eads, 104
Ohio St. 3d 142, 2004-Ohio-6110, 818 N.E.2d 1157, ¶ 21-22. Thus, lack of
counsel cannot be accepted as good cause for the late filing of Williams’s
application. See State v. Hancock, 108 Ohio St. 3d 194, 2006-Ohio-658, 842
N.E.2d 497, ¶ 9; State v. Twyford, 106 Ohio St. 3d 176, 2005-Ohio-4380, 833
N.E.2d 289, ¶ 8.
       {¶ 9} Appellant raises three other propositions of law in his brief, but
because his application was untimely, those issues cannot be considered.
                                                                 Judgment affirmed.
       O’CONNOR, C.J., and LUNDBERG STRATTON, O’DONNELL, LANZINGER,
CUPP, and MCGEE BROWN, JJ., concur.
       PFEIFER, J., dissents and would reverse the judgment of the court of
appeals.
                               __________________
       Dennis Watkins, Trumbull County Prosecuting Attorney, and LuWayne
Annos, Assistant Prosecuting Attorney, for appellee.
       Alan C. Rossman and Jillian S. Davis, Office of the Federal Public
Defender, for appellant.
                               __________________




                                          3